UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6280



DOUGLAS ALAN JARVIS,

                                             Petitioner - Appellant,

          versus


VANESSA P. ADAMS, Warden, FCC Petersburg,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-05-36-2)


Submitted:   July 18, 2005                 Decided:   August 12, 2005


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Alan Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Douglas Alan Jarvis seeks to appeal from the district

court’s orders construing his 28 U.S.C. § 2241 (2000) petition as

a 28 U.S.C. § 2255 (2000) motion and transferring it to the

Southern   District    of   Florida,   and   denying   his    motion   for

reconsideration.      We have reviewed the record and the district

court’s order and find no reversible error.      Accordingly, although

we grant Jarvis’ motion for leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court.         See Jarvis v.

Adams, No. CA-05-36-2 (E.D. Va. Feb. 2, 2005; Feb. 17, 2005).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               AFFIRMED




                                 - 2 -